Exhibit 10.2

LOGO [g33944ex10_2logo.jpg]

January 26, 2009

Mr. William J. Braun

30991 Inverness Circle

Westlake, OH 44145

Dear Bill:

I am pleased to confirm our offer to you for a position with SRI Surgical (the
“Company”) as the Senior Vice President of Operations at our Tampa office
location beginning on or about March 30, 2009 (exact date to be determined). In
this position, you will report directly to Gerald Woodard-Chief Executive
Officer and be paid the following compensation package:

 

  •  

A bi-weekly rate of $9,615.38 equating to an annualized amount of $250,000,
subject to deductions for taxes and other withholdings as required by law or the
policies of the company.

 

  •  

Your bonus opportunity will be 40% of your base salary. During the 2009 calendar
year, you will be provided a bonus guarantee of $30,000 to be paid by March 15
of 2010 dependent upon your continued employment at time of payment. During your
second year of employment 30% of your bonus potential will be based on mutually
agreed upon individual performance objectives and will be “line of sight” in
terms of earning potential. Additional details of this plan will be discussed
with you in detail during your first few weeks of employment.

 

  •  

You will be eligible for four weeks of vacation per year.

 

  •  

You will be eligible to participate in the Company’s Stock Compensation Plan.
Under this plan, you will be offered a stock option grant for the purchase of
45,000 shares. The grant vests annually over 5 years. The exercise price of the
option is determined by the commencement date of your employment and is normally
the closing price of the stock on the first trading day of the month after your
employment commences.

 

  •  

As part of this offer of employment, you will also be provided with the
following relocation package:

 

  •  

Up to $30,000 to assist with the closing costs associated with the sale of your
current residence in Westlake Ohio. This would be paid at time of sale and
presentation of the appropriate documents. This benefit will expire one (1) year
from the date of this offer.

 

  •  

Up to $20,000 to cover packing and moving expenses. The transportation of any
collectibles, boats or automobiles beyond three (3) are excluded from this
offer. SRI to pay direct to the company providing such services. This benefit
will expire one (1) year from the date of this offer.

 

  •  

Up to $6,500 to assist with closing costs associated with the purchase of a
primary residence in the Tampa area. This benefit will expire one (1) year from
the date of this offer.

 

  •  

$15,000 (net) cash to assist with any and all relocation expenses not included
in the above to include traveling to Ohio until the sale of your home is
complete.

 

  •  

For those expenses associated with your relocation that are taxable, SRI will
“gross-up” those expenses in an effort to provide financial support to cover any
tax liability you might incur. It is an expectation of the Company that your
relocation to the Tampa area be completed within one year of the date of this
offer. In the event that your relocation is not completed within this timeframe,
several of the relocation benefits identified as part of this offer will expire
and no longer be available to you.

 

  •  

A retention agreement, outside of this offer of employment, has been developed
between the Company and William Braun. Details are outlined in the supplemental
agreement.

In the event you voluntarily terminate employment with SRI within one year of
your start date, you agree to return the total value of the above relocation
package estimated to be worth $90,000 to include any expenses incurred by SRI,
within 15 days of such notification. In the event you voluntarily terminate
employment with SRI within two years of your date of hire, you will be required
to reimburse SRI a prorated portion of the above relocation package. Terms of
this offer are considered confidential information to the Company and trust that
you will treat it as such. You will be provided a full set of work policies and
expectations for your performance.



--------------------------------------------------------------------------------

Non-Compete Agreement: Our standard non-compete agreement must be signed prior
to your start date.

LOGO [g33944ex10_2logo.jpg]

In accepting this offer, you are representing to us that (i) you are not a party
to any employment agreement or other contract or arrangement which prohibits
your full–time employment with SRI Surgical, (ii) you do not know of any
conflict which would restrict your employment with SRI Surgical, and (iii) you
have not and will not bring with you to your employment with SRI Surgical any
documents, records or other confidential information belonging to former
employers.

You are eligible for benefits such as medical, dental, vision, long-term
disability, life insurance, and our 401(K) plan. Exact timing of eligibility is
dependent upon each specific plan, ranging from first of the month following 30
days employment for medical benefits up to 6 months for 401(K).Our human
resources liaison at your location will review all company benefits with you
within your first two weeks of employment.

SRI Surgical is a drug-free workplace. As such, this offer is contingent upon
your passing a drug screening test. The drug screen must be taken within three
days of receipt of this offer or the offer may be withdrawn. This offer is also
contingent upon your successful completion of a background screening. This
information will be sent to the address noted above for Saturday delivery.

SRI Surgical has a corporate culture that allows our employees and our
organization to flourish. We strive to have our employees act locally and think
globally in all things.

 

  •  

We are committed to making SRI Surgical the market leader by providing the
highest quality products and services, while assuring a fair return for our
shareholders.

 

  •  

As an equal opportunity employer, SRI Surgical strongly believes in being
open-minded and respectful of the ideas and thoughts of others.

 

  •  

We support the personal growth of employees and are committed to being
responsive to the needs of co-workers, shareholders, vendors, customers and
communities.

Your first day of work is scheduled to begin on or about March 30, 2009 (exact
date to be determined). Please bring appropriate documentation for the
completion of your new hire forms, including proof that you are presently
eligible to work in the United States for I-9 purposes. Failure to provide
appropriate documentation within three (3) days of hire will result in immediate
termination of employment in accordance with the terms of the Immigration Reform
and Control Act.

Bill, we are very excited about having you as a part of SRI Surgical. Everyone
is eager to have you on our team and move forward with your added participation.
However, we recognize that you retain the option, as does the Company, of ending
your employment with the Company at any time, with or without notice and with or
without cause. As such, your employment with the Company is at-will and neither
this letter nor any other oral or written representations may be considered a
contract for any specific period of time.

You acknowledge that this offer letter, (along with the final form of any
referenced documents), represents the entire agreement between you and SRI
Surgical and that no verbal or written agreements, promises or representations
that are not specifically stated in this offer, are or will be binding upon SRI
Surgical.

If you are in agreement with the above outline, please sign below. This offer is
in effect for five business days.

Should you have any questions about starting with the Company, please do not
hesitate to contact me.

Welcome to SRI Surgical!

Sincerely,

 

/s/ Ray Reilly

Ray Reilly Vice President, Human Resources & Client Relations

Terms Agreed:

 

/s/ William J. Braun

 

3/30/09

  Signature   Date  